SCBLALLER, J.,
concurring. Although I concur with the result reached by the majority, I respectfully disagree with the analysis in part II of the opinion.
In part II, the majority holds that the general verdict rule precludes this court from reviewing the plaintiffs challenge to the trial court’s instruction concerning the applicable statute of limitations. Before concluding that the general verdict rule applies, the majority appropriately first discusses whether the city’s special defense operates as a mere denial or whether it is a special defense within the meaning of Practice Book § 164. I disagree with the majority’s conclusion that the city’s second special defense of payment is a special defense under Practice Book § 164.
In reaching its decision regarding the city’s second special defense, the majority determines the basis of the city’s position to be that the plaintiff was paid one salary for his duties both as fire marshal and as fire prevention officer. If the majority is correct in making such a determination, payment would, in fact, be a proper special defense, the purpose of which “ ‘is to plead facts that are consistent with the allegations of the complaint but demonstrate, nonetheless, that the plaintiff has no cause of action. Practice Book § 164.’ ” Federal Deposit Ins. Corp. v. Napert-Boyer Partnership, 40 Conn. App. 434, 445, 671 A.2d 1303 (1996). In my view, however, the basis of the city’s defense is not that the plaintiff was compensated for both positions, but, rather, that there never were two distinct positions *443for which payment was intended and that the titles of fire marshal and fire prevention officer were simply interchangeable terms used to refer to the same position. Such a defense is inconsistent with the allegations of the plaintiffs complaint and, therefore, operates as a mere denial, not a special defense. Since the general verdict rule should not be applied where various grounds of defense are admissible as mere denials of the complaint; Curry v. Burns, 225 Conn. 782, 787-88, 801, 626 A.2d 719 (1993); I do not believe that the general verdict rule applies to this case. Consequently, I would reach the plaintiffs claim concerning the applicable statute of limitations.
The resolution of this appeal, however, does not require a review of the merits of that claim. Even if we assume, arguendo, that the trial court applied and instructed the jury on the wrong statute of limitations, any such error, which simply would have reduced the period of time for which the plaintiff could recover payment, would be rendered harmless by virtue of the verdict in favor of the defendant.
Accordingly, I concur in the result.